Title: To George Washington from Edmund Randolph, 28 May 1794
From: Randolph, Edmund
To: Washington, George


               May 28. 1794.
               The Secretary of State has the honor of informing the President, that the most respectable merchants here recommend Joseph Wilson, as Consul for Dublin; he being a man, who has lived in Philadelphia for many years; and holds considerable property in the city.
               Connyngham and Nesbitt are satisfied, that a consul cannot be in any respect necessary at Rouen at this time; as the trade from hence with that place is very small in time of peace; and of war, almost nothing.
               The Dutch will not receive a consul at Surinam.
               It is extremely difficult to get a proper man for Paris. It will be perhaps better to let Colo. Monroe find out a fit character, & notify him here; for if we should happen to hit upon a character, whose politics are doubtful, the U.S. will be greatly injured. In
                  
                  the mean time Colo. Monroe may appoint that person to act as agent of the U.S., until a commission can be sent to him.
               So that, if the President approves, the only addition to the list will be of Joseph Wilson for Dublin.
            